WARRANT EXCHANGE AGREEMENT

 

This WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of April 26, 2013,
by and between Senesco Technologies, Inc., a Delaware corporation (the
“Company”), and [ ]. (the “Holder”).

 

WHEREAS, the Company issued those certain Common Stock Purchase Warrants to
purchase shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) issued by the Company, with an initial exercise date of January
9, 2014 (the “2014 Warrants”);

 

WHEREAS, the Holder owns that certain 2014 Warrant (the “Warrant”) to purchase
such shares of Common Stock as listed on the signature page attached hereto (the
“Warrant Shares”);

 

WHEREAS, in order to improve the capital structure of the Company, the Company
and the Holder desire to enter into this Agreement, pursuant to which, among
other things, the Company and the Holder shall exchange the Warrant for the
number shares of Common Stock (the “Exchange Shares”), as calculated below;

 

WHEREAS, following the Exchange, the Warrant shall be automatically cancelled
and terminated and the Holder shall have no further rights pursuant to the
Warrant; and

 

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. The Exchange. At the Closing (as defined below), the Company and the Holder
shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the Warrant
and the Exchange Shares, as follows (the “Exchange”):

 

1.1. Closing. The Exchange shall occur remotely via exchange of signatures on
such later date as is mutually agreed to by the Company and the Holder (the
“Closing”). For clarity, the Closing is not dependent upon the execution of
similar warrant exchange agreements by other holders of 2014 Warrants.

 

1.2. Exchange Shares.

 

(a) The Holder shall receive the number of Exchange Shares equal to the product
of (i) the number of Warrant Shares multiplied by (ii) 0.50.

 

(b) No fractional shares or scrip representing fractional shares shall be issued
upon the Exchange. As to any fraction of a share which the Holder would
otherwise be entitled pursuant to the Exchange, the Company shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by $0.50 or round up to the next whole
share.

 



 

 

 

 

1.3. Consideration. At the Closing, the Exchange Shares shall be issued to the
Holder in exchange for the Warrant without the payment of any other
consideration by the Holder that would not be consistent with the application of
Section 3(a)(9) of the Securities Act to the issuance of the Exchange Shares.
The Holder hereby agrees that, upon and subject to the Closing, all of the
Company’s obligations under the terms and conditions of the Warrant shall be
automatically terminated and cancelled in full without any further action
required, and that this Section 1.3 shall constitute an instrument of
termination and cancellation of such Warrant.

 

1.4. Delivery. In the Exchange, the Company shall, at the Closing, deliver the
Exchange Shares to the Holder (in electronic or certificated form as determined
by the Company and its transfer agent). The Holder shall deliver or cause to be
delivered to the Company (or its designee), within five (5) Trading Days after
the Closing, the original Warrant. For the avoidance of doubt, as of the Closing
all of the Holder’s rights under the terms and conditions of the Warrant shall
be extinguished.

 

1.5. Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are reasonably necessary to effectuate
the Exchange pursuant to the terms of this Agreement.

 

2. Representations and Warranties.

 

2.1. Holder Representations and Warranties. The Holder hereby represents and
warrants to the Company:

 

(a) The Holder is either an individual or an entity validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

(b) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has full power and authority to execute and deliver this Agreement and
the other agreements and documents referred to in Section 1.5 and to perform its
obligations hereunder and thereunder.

 

(c) The Holder understands that the Exchange Shares are being offered, sold,
issued and delivered to it in reliance upon specific provisions of federal and
applicable state securities laws, and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth herein for purposes of qualifying for
exemptions from registration under the Securities Act and applicable state
securities laws.

 

(d) The Holder is not acquiring the Exchange Shares as a result of any
advertisement, article, notice or other communication regarding the Exchange
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

 



2

 

 

 

(e) The Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Exchange Shares, and has so evaluated the merits and risks of such
investment. The Holder is able to bear the economic risk of an investment in the
Exchange Shares and, at the present time, is able to afford a complete loss of
such investment.

 

(f) The Holder acknowledges that the offer, sale, issuance and delivery of the
Exchange Shares to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 3(a)(9) thereof. The Holder understands
that the Exchange Shares may be sold or transferred only in compliance with all
federal and applicable state securities laws.

 

(g) The Holder understands that the Exchange Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and the Holder is acquiring the Exchange Shares as principal for
its own account and not with a view to or for distributing or reselling such
Exchange Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Exchange Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Exchange
Shares in violation of the Securities Act or any applicable state securities law
(this representation and warranty not limiting such Holders’s right to sell the
Securities in compliance with applicable federal and state securities laws).
Such Purchaser is acquiring the Exchange Shares hereunder in the ordinary course
of its business.

 

(h) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Warrant free and clear of all rights and
Encumbrances (as defined below). The Holder has full power and authority to
transfer and dispose of the Warrant to the Company free and clear of any right
or Encumbrance. Other than the transactions contemplated by this Agreement,
there is no outstanding vote, plan, pending proposal, or other right of any
person to acquire all or any of the Warrant. As used herein, “Encumbrances”
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future. The Warrant
constitutes all of the 2014 Warrants owned or held of record or beneficially
owned or held by the Holder.

 

2.2. Company Representations and Warranties. The Company hereby represents and
warrants to the Holder:

 

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to so register or qualify would not have
a Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, or financial condition of the Company and its subsidiaries and/or
any condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement.

 



3

 

 

 

(b) The Exchange Shares have been duly authorized by all necessary corporate
action, and, when issued and delivered in accordance with the terms hereof, the
Exchange Shares shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 

(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver this Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

 

(d) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange pursuant to this Agreement. Other than the
exchange of the Warrant, the Company has not received and will not receive any
consideration from the Holder for the Exchange Shares.

 

(e) The Company has not, nor has any person acting on its behalf, directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the Exchange and the
issuance of the Exchange Shares pursuant to this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act which would
prevent the Company from delivering the Exchange Shares to the Holder pursuant
to Section 3(a)(9) of the Securities Act, nor will the Company take any action
or steps that would cause the Exchange, issuance and delivery of the Exchange
Shares to be integrated with other offerings to the effect that the delivery of
the Exchange Shares to the Holder would be seen not to be exempt pursuant to
Section 3(a)(9) of the Securities Act.

 

(f) For the purposes of Rule 144 of the Securities Act, the Company acknowledges
that the holding period of the Exchange Shares may be tacked onto the holding
period of the 2014 Warrants pursuant to applicable rules, regulations and
interpretations, and the Company agrees not to take a position contrary to this
Section 2.2(f).

 

(g) The Company shall, by the fourth Trading Day following the date hereof,
issue a Current Report on Form 8-K (the “8-K Filing”) disclosing the material
terms of the transactions contemplated hereby as exhibits thereto. From and
after the 8-K Filing, the Holder shall not be in possession of any material,
nonpublic information received from the Company or any of its subsidiaries or
any of its respective officers, directors, employees or agents based upon
information communicated to the Holder (or its officers, directors, employees or
agents) on or prior to the time of the filing of the 8-K Filing. The Company and
the Holder shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Holder shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of the Holder , or without the prior consent of the Holder , with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.

 



4

 



 

(h) The Company hereby represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such person than those of the Holder and this Agreement. If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder immediately following
the occurrence thereof and (ii) the terms and conditions of this Agreement shall
be, without any further action by the Holder or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Holder shall receive the benefit of the more favorable terms and/or
conditions (as the case may be), provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
Section 2.2(h) shall apply similarly and equally to each Settlement Document.

 

(i) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of the Exchange Shares) will not
(i) result in a violation of the certificate of incorporation or bylaws of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations by which any
property or asset of the Company or any of its subsidiaries is bound or
affected).

 

3. Termination. In the event that the Closing does not occur on or before the
close of business on April 29, 2013, the Company shall have the option to
terminate this Agreement without liability to the Holder.

 

4. Miscellaneous.

 



5

 



 

4.1. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior and contemporaneous agreements and understandings,
both oral and written, between the Holder and the Company with respect to the
subject matter hereof.

 

4.2. Amendment. This Agreement may only be amended with the written consent of
the Holder and the Company.

 

4.3. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Holder or the Company shall bind and inure to the benefit of
their respective successors and assigns.

 

4.4. Applicable Law; Consent to Jurisdiction. The validity, interpretation and
performance of this Agreement shall be governed in all respects by the laws of
the State of Delaware, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of Delaware or the United States District
Court for the District of Delaware, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. Each party hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

4.5. Counterparts. This Agreement may be executed in original or facsimile
counterparts, each of such counterparts shall for all purposes be deemed to be
an original, and all of such counterparts shall together constitute but one and
the same instrument.

 

4.6. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

4.7. No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

 

* * * * * * *



 



6

 

 

 

IN WITNESS WHEREOF, this Warrant Exchange Agreement has been duly executed by
the parties hereto as of the date first written above.

 

 



  SENESCO TECHNOLOGIES, INC.               By:     Name:     Title:            
    HOLDER:                                 By:     Name:     Title:          
WARRANT SHARES:                  



 



[Signature Page to the January 2014 Warrant Exchange Agreement]

 

 



 



 

 



 

